IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
RONALD S. HOMA,
Plaintiff,

V. C.A. NO.: Nl 6C-O4-074 AML
CLAMENE S. CHALME, and
STATE FARM MUTUAL
AUTOMOBILE INSURANCE
COMPANY,

Defendants.

Submitted: November 30, 2017
Decided: January 30, 2018

Upon Defendant State Farm Mutual Automotive Insurance Company’s
Motion for Summary Judgment: Granted

MEMORANDUM OPINION
Beverly L. Bove, Esquire, and Vincent J. X. Hedrick, II, Esquire, of BEVERLEY
L. BOVE ATTORNEY AT LAW, Wilmington, Delaware, Attorneys for Plaintiff.

Beth H. Christman, Esquire, of CASARIO, CHRISTMAN, SHALK, RANSOM &
DOSS, P.A., Wilmington, Delaware, Attorney for State Farm Mutual Automobile
Insurance Company.

LeGrow, J.

This case arose from a motor vehicle accident involving Plaintiff and the
drivers of` two other vehicles, one uninsured and one underinsured. Plaintiff’s
insurer, Defendant State Farm Mutual Automobile Insurance Company (“State
Farm”), tendered the uninsured motorist policy limits to satisfy Plaintiff’ s claims
against the uninsured motorist. Plaintiff argues, however, that his claim for
underinsured motorist benefits is a separate claim for which State Farm also is
liable, notwithstanding the limits in the policy. The question presented by State
Farm’s motion for summary judgment involves the scope of coverage mandated by
Section 3902 of the Delaware Insurance Code. Plaintiff argues Section 39()2
requires insurance companies to provide two separate types of coverage: uninsured
and underinsured. State Farm argues that under Section 3902, underinsured
coverage is part of the additional uninsured coverage that an insured may purchase.
I find that Section 3902 includes underinsured motorist coverage within the
definition of uninsured coverage and therefore is a single type of coverage against
which an insured may make a claim. Because State Farm already tendered the
uninsured policy limits for this accident, it is entitled to summary judgment

Factual and Procedural Background

The following facts are drawn from the amended complaint and the record
provided by the parties. On March 12, 2015, an unknown red pick-up truck

entered defendant Clamene Chalme’s driving path and struck the left side of her

vehicle as she traveled westbound on Boulden Boulevard. Chalme then
negligently drove across three lanes of opposing traffic and struck Plaintiff’ s
vehicle as he traveled southbound on US Route 13. Plaintiff was injured as a
result. The driver of the red truck never was identified and Chalme’s insurance
only provided $15,000 in personal injury coverage. At the time of the accident,
Plaintiff held an insurance policy with State Farm. Plaintiff brought suit against
Chalme for negligence and against State Farm for uninsured and underinsured
benefits under Plaintiff’ s policy.

Under the terms of Plaintiff’s policy, State Farm afforded Plaintiff uninsured
motorist coverage up to $lO0,000 per person in an accident,1 The policy also
stated that uninsured motorist coverage encompassed underinsured motorist
coverage.2 The parties do not dispute that the plain language of Plaintiff” s policy
limits his uninsured and underinsured coverage to $lO0,000 per person regardless
of the number of vehicles involved in the accident.

Plaintiff nevertheless filed suit for $100,000 in uninsured motorist coverage
for the unknown red pick-up truck and $lO0,000 in underinsured motorist
coverage for Chalme’s vehicle. On June 2, 2017, the parties attended mediation
and signed a settlement agreement in which Plaintiff received $15,000 from

Chalme and $100,000 from State Farm in satisfaction of its uninsured motorist

 

lEx. E to Def.’s Mot. Summ. J. ll.
21a at 12.

benefits. Plaintiff, however, maintained this action to recover an additional
$100,000 in underinsured motorist benefits for which State Farm disclaims
liability. Defendant State Farm filed a motion for summary judgment.

The Parties’ Contentions

Plaintiff argues State Farm’s policy limits on underinsured benefits is void
under 18 Del. C. § 3902 because the policy restricts his uninsured/underinsured
coverage to $100,000. Plaintiff argues Section 3902 requires insurance companies
to provide separate coverage for two separate types of risk. According to Plaintiff,
Section 3902(a) protects insureds from an uninsured, or hit-and-run, motorist,
while Section 3902(b) protects insureds from underinsured motorists. Under
Plaintiff’ s theory, Defendant Chalme was the underinsured motorist in this case,
the unknown pick-up truck was the uninsured motorist, and Section 3902(b)
entitles Plaintiff to $200,000 in coverage in connection with the accident on March
12, 2015: $lO0,000 for each motorist. Plaintiff contends the language in his policy
purporting to limit total uninsured and underinsured claims to $100,000 per person,
per accident, is contrary to Section 3902 and therefore void.

In response, State Farm argues that, under Section 3902(b), uninsured and
underinsured motorist coverage protects insureds against the same risk. Subsection
(b), State F arm argues, is designed to allow insureds to expand the scope of their

uninsured motorist coverage beyond the statutory minimum provided in

subsection (a). State F arm argues subsection (b) does not create coverage separate
from subsection (a), but rather expands that coverage to include drivers whose
insurance does not cover the extent of the injuries sustained in an accident,
Plaintiff’ s coverage, State Farm contends, was limited to $lO0,000 in recovery
whether the collision resulted from an uninsured motorist, an underinsured
motorist, or both. Because Plaintiff received $lO0,000 in benefits under his
uninsured/underinsured coverage, State Farm argues it satisfied the terms of
Plaintiff’s policy and Section 3902.

ANALYSIS

Summary judgment should be awarded if “the pleadings, depositions,
answers to interrogatories and admissions on file, together with the affidavits, if
any, show that there is no genuine issue as to any material fact and that the moving

”3 When considering a motion for

party is entitled to a judgment as a matter of law.
summary judgment, the evidence and the inferences drawn from the evidence are

to be viewed in the light most favorable to the nonmoving party.4 The Court will

accept “as established all undisputed factual assertions . . . and accept the non-

 

3 Super. Ct. Civ. R. 56(_0).
4 Brzo.s'ka v. Olson, 668 A.Zd 1355, 1364 (Del. 1995); Judah v. Del. Trust C0., 378 A.2d 624,

632 (Del. 1977).

movant’s version of any disputed facts. From those accepted facts[,] the [C]ourt

will draw all rational inferences which favor the non-moving party.”5

A. State Farm tendered the policy limits of Plaintiff’s
uninsured/underinsured coverage and therefore owes no remaining
coverage under the policy.

Delaware’s Insurance Code dictates that every motor vehicle insurance
policy shall provide coverage to protect persons insured thereunder from uninsured
or hit-and-run vehicles. Subsection 3902(a) provides:

No policy insuring against liability arising out of the
ownership, maintenance or use of any motor vehicle shall
be delivered or issued for delivery in this State with
respect to any such vehicle registered or principally
garaged in this State unless coverage is provided therein
or supplemental thereto for the protection of persons
insured thereunder who are legally entitled to recover
damages from owners or operators of uninsured or hit-
and-run vehicles for bodily injury, sickness, disease,
including death, or personal property damage resulting
from the ownership, maintenance or use of such
uninsured or hit-and.-run motor \rehicle.6

Section 3902 further provides that insured persons may purchase additional
uninsured motorist coverage, up to $100,000 per person and $3 00,000 per accident,
and that this additional coverage includes underinsured bodily injury liability
coverage. Subsection (b) provides:

Every insurer shall offer to the insured the option to
purchase additional coverage for personal injury or death

 

5 Marro v. Gopez, 1994 WL 45338, at *l (Del. Super. Jan 18, 1994) (citing Merrill v. Crothall-
Am., Inc., 606 A.2d 96, 99-100 (Del. 1992)).
6 18 Del. C. § 3902(3).

up to a limit of $lO0,000 per person and $300,000 per
accident or $300,000 single limit, but not to exceed the
limits for bodily injury liability set forth in the basic
policy. Such additional insurance shall include
underinsured bodily injury liability coverage7

Therefore, if an insured purchases the additional uninsured coverage under
subsection (b), that expanded coverage includes coverage for injuries caused by
both uninsured and underinsured motorists.

The conclusion that subsection (b) expands the coverage in subsection (a) is
consistent with subsection (b)(l), which states that when an insured accepts
subsection (b)’s additional coverage, his uninsured coverage then covers bodily
injury suffered due to negligence attributable to the driver of an underinsured
vehicle. Subsection (b)(l) therefore affirms that subsection (b) modifies and
expands the coverage of subsection (a). Expanding subsection (a)’s coverage does
not create a separate claim for insureds; it merely increases the amount of the
coverage previously provided and modifies the scope of the coverage to include
underinsured motorists.

This interpretation also is consistent with the legislative purpose of Section
3902(b). In Humm v. Aetna Cas. & Sur. Co.,8 the Supreme Court held “[t]he intent
of subsection (b) . . . is to assure that the insureds have the right to purchase

additional uninsured/underinsured coverage beyond the minimum provided in

 

7 § 3902(b) (emphasis added).
8 656 A.2d 712 (Del. 1995).

subsection (a), and assure they are aware of the coverage.”9 This is not a novel
interpretation of subsection (b). In Home Ins. C0. v. Maldonado,10 the Delaware
Supreme Court expressly held underinsured coverage simply is a form of
uninsured coverage:

[T]he General Assembly intended to equate the statutory
provisions controlling uninsured motorist coverage . .
with the statutory provisions governing underinsured
motorist coverage. When the Legislature rewrote section
3902 in 1982, it clearly intended to broaden its protective
benefits to treat an underinsured tortfeasor’s vehicle as an
uninsured vehicle. It did so by including underinsured
motorist coverage within the definition of uninsured
motorist coverage. . . . [U]nderinsured coverage thereby
became, by operation of law, simply a form of uninsured
coverage when the tortfeasor’s coverage is less than the
injured claimant’s liability insurance limits.11

Here, when Plaintiff purchased additional coverage under subsection (b), he
expanded the coverage available and mandated by subsection (a). The parties
agree Plaintiff’ s policy limited his uninsured/underinsured motorist coverage to
$100,000 per person, per accident regardless of the number of such motorists
involved in the accident, That policy limitation, which treats underinsured drivers
as a form of uninsured driver, is entirely consistent with Section 3902 and the cases

interpreting it.

 

9 In Humm, the Supreme Court sought to clarify that a party had to contract to receive the
additional coverage, rather than receiving the coverage by default as subsection (a) provides.
10 515 A.zd 690 (Del. 1986).

‘11¢1. at 696.

State Farm’s $100,000 payment to Plaintiff for his personal injury stemming
from his collision with Chalme satisfied the terms and conditions of Plaintiff’s
policy as well as the statutory requirements under Section 3902. By exhausting the
limits of his coverage for the uninsured motorist, Plaintiff is barred from
continuing to pursue a claim for underinsured motorist benefits related to the same
accident,

B. Plaintiff"s interpretation of Section 3902 is based on a misreading of
case law.

Plaintiff’ s reply brief in support of his interpretation of Section 3902
misreads several cases. Plaintiff argues Humm holds uninsured and underinsured
motorist coverage are two separate and distinct coverages.12 Although Humm does
hold subsections (a) and (b) of Section 3902 are governed by different procedures,
it does not hold the coverages are distinct in the sense Plaintiff is arguing. In
Humm, the injured driver argued Section 3902 required subsection (b)’s
uninsured/underinsured coverage to be provided to him unless he rejected it in
writing.13 Humm based this argument on the operative language in subsection
(a)(l), which states “[n]o such coverage shall be required in or supplemental to a
policy when rejected in writing . . . .” Humm argued subsection (b)’s coverage

applied automatically in the same way as subsection (a). The Supreme Court

 

12 Pl.’s Reply Br. to Def.’s Mot. Summ. J. 4.
13 Humm v. Aema Cas. & sun Co., 656 A.zd 712, 713 (De1. 1995).

8

rejected this argument, holding that traditional bargaining principles govern
subsection (b), thereby requiring additional consideration for the additional
coverage.14 The Supreme Court did not, however, hold that subsections (a) and (b)
cover two separate types of risk.

Plaintiff next quotes Colbert v. Gov’t Emp. Ins. Co.15 which holds that any
reduction of “underinsured motorist coverage to less than what the statute
stipulates is void.”16 Plaintiff argues that State Farm’s interpretation of Section
3902 seeks to limit the mandated coverage and therefore is void under Colbert.
Plaintiff cites numerous other cases that hold that any attempt by an insurance
provider to reduce coverage mandated by statute is void. Plaintiff s argument,
however, begs the question of whether State Farm’s interpretation reduces the
mandated coverage in the first place. It does not. As stated above, uninsured and
underinsured motorist coverage protect against the same type of risk under
subsection (b). State Farm paid $100,000 under Plaintiffs uninsured motorist
coverage and therefore has not reduced the coverage to less than what Section
3902 requires.

In sum, Plaintiff concedes his injuries resulted from one accident_-the chain

reaction of the pick-up truck striking Chalme’s vehicle, which struck Plaintiff. The

 

1414 31716.
15 2010 WL 4226502 (Del. super. ocr. 25, 2010).
161d. a1*1.

policy, consistent with the statute, limits uninsured/underinsured coverage to
$100,000 per person, per accident, Nothing in the statute permits a conclusion that
the policy limits apply separately to each uninsured/underinsured motorist or
vehicle involved in an accident. Plaintiff therefore has exhausted his coverage

CONCLUSION

For the foregoing reasons, Defendant’s Motion for Summary Judgment is

GRANTED.

10